PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/513,755
Filing Date: 14 Oct 2014
Appellant(s): Gilson, Ross



__________________
Charley F. Brown, Reg. No. 52,658
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/07/2021 appealing from the Final Office Action mailed 05/27/2020.
Grounds of Rejection to be Reviewed on Appeal

The following ground(s) of rejection are applicable to the appealed claims.
Every ground of rejection set forth in the Office action dated 05/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument

the references do not disclose, teach, or suggest "determining, by the content provider, based on the identifier and based on the number of user devices in the first multicast content transmission group being below a threshold, a second multicast content transmission".


 The Examiner respectfully disagrees, as Anchan discloses in Paragraph 0026 several UEs that belong to a specific Node or area. Paragraph 0053 discloses various elements that facilitate controlling and distributing the content from the content provider. UEs within the network are provisioned with session identifiers and multicast IP address of the content sent to it. Paragraphs 0071-0072 discloses that based on the count of UEs, the application server determines whether the UEs in the coverage area is less than a threshold. Depending on the number of UEs, the application server will deliver a low bitrate version of the multicast stream for the group communication. The Examiner interprets that the server delivering a lower bitrate version of the multicast stream for the group communication to be equivalent to the second multicast transmission. The fact that the server delivers the multicast stream at a different bitrate means 


b. The cited references do not disclose, teach, or suggest "sending, based on 
the request for the first multicast content transmission, to the first device, the second multicast content transmission instead of the first multicast content transmission, wherein the second multicast content transmission is associated with the identifier, wherein the identifier causes the first device to recognize the second multicast content transmission as the first multicast content transmission.”

The Examiner respectfully disagrees, as the Specification of the instant application discloses, in Paragraph 0002 that the different content transmissions are the same content item, but with different bit rates. Paragraphs 0038-0039 the identifier the content item (i.e., the show, program, movie, etc.) comprises a universal resource identifier and can be indicative of a content identifier is indicative of a content transmission, such as a content stream, video on demand, etc. The Anchan reference discloses in Paragraph 0053 that the user equipment (UE) within the network are provisioned with session identifiers and multicast IP address of the content sent to it. The Examiner interprets the session identifier and multicast IP address of the content as the claimed multicast content transmission being associated with a first 


c. The motivation to combine the cited references is not supported

The Examiner respectfully disagrees as MPEP 2143.01 provides: 
Where the teachings of two or more prior art references conflict, the examiner must weigh the
power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another. In re Young, 927 F.2d 588, 18 USPQ2d 1089 (Fed. Cir. 1991) (Prior art patent to Carlisle disclosed controlling and minimizing bubble oscillation for chemical explosives used in marine seismic exploration by spacing seismic sources close enough to allow the bubbles to intersect before reaching their maximum radius so the secondary pressure pulse was reduced. An article published several years later by Knudsen opined that the Carlisle technique does not yield appreciable improvement in bubble oscillation suppression. However, the article did not test the Carlisle technique under comparable conditions because Knudsen did not use Carlisle’s spacing or seismic source. Furthermore, where the Knudsen model most closely approximated the patent technique there was a 30% 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.O.G/Examiner, Art Unit 2446                                                                                                                                                                                                        
Conferees:
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446                                                                                                                                                                                                        
/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.